 

 

Case 1:06-cr-00099-DHB-BKE Document 84 Filed 04/13/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

UNITED STATES OF AMERICA

we

 

Vie CR 106=099

+ F FF F

LARRY BYRD, JR.

ORDER

In September 2020, in the midst of the COVID-19 pandemic, the
Court sentenced Defendant Larry Byrd, Jr. to serve 46 months
imprisonment upon revocation of supervised release. At present,
Byrd seeks release from federal custody pursuant to 18 U.S.C. §
3582(c) (1) (A), otherwise known as the compassicnate release
provision. The Government opposes the motion.

The compassionate release provision provides a narrow path
for a defendant in “extraordinary and compelling circumstances” to
leave prison early. In consideration of an inmate’s compassionate
release motion, the Court follows the applicable policy statements
issued by the United States Sentencing Commission. See 18 U.S.C.
§ 3582(c) (1) (A). The existing policy statement, U.S.S.G. § 1B1.13,
provides that in addition to the existence of extraordinary and
compelling reasons, the defendant must not present a danger to the

safety of any other person or the community. Application Note 1

 
 

 

Case 1:06-cr-00099-DHB-BKE Document 84 Filed 04/13/21 Page 2 of 4

lists three specific examples of extraordinary and compelling
reasons to consider reduction of a defendant’s sentence under §
3582 (c) (1) (A): (1) a serious medical condition; (2) advanced age;
and (3) family circumstances. Id. n.1(A)-(C).}

Defendant’s motion possibly implicates the first category.
The Sentencing Commission has clarified that a “serious physical
or medical condition” “substantially diminishes the ability of the
defendant to provide self-care within the environment of a
correctional facility and [is one] from which he or she is not
expected to recover.” U.S.S.G. § 1B1.13, mn.1(A) (ii). In this
case, Defendant submits that his diabetes (Type 2) and
hypertension, in conjunction with COVID-19 should he contract it,
satisfy this criteria.

The Government has submitted Defendant’s inmate medical
records, which verify that he suffers from the aforementioned
medical conditions.? The Centers for Disease Control (“CDC”) lists
diabetes and hypertension as conditions that “can make [a person]

more likely to get severely ill from COVID-19.” See Centers for

 

'The application note also provides a catch-all category: “As
determined by the Director of the Bureau of Prisons, there exists
in the defendant’s case an extraordinary and compelling reason
other than, or in combination with,” the aforementioned three
categories. Id. n.1(D). The Court has not been made aware that
the BOP Director has sanctioned Defendant’s early release.

2 Relatedly, the Court hereby GRANTS the Government’s motion to
seal the medical records (doc. no. 83), which are attached to the
Government response as Exhibit A.

2

 
 

 

Case 1:06-cr-00099-DHB-BKE Document 84 Filed 04/13/21 Page 3 of 4

Disease Control & Prevention, People with Certain Medical

Conditions, available at https://www.cdc.gov/coronavirus/2019-

 

ncov/need-extra-precautions/people-with-medical-conditions.html

 

(last visited on April 13, 2021). This fact, however, is mitigated
by the fact that Defendant has now been fully vaccinated against
COVID-19, which significantly reduces his risk of exposure.
Moreover, his inmate medical records show that his diabetes and

hypertension are monitored regularly and treated with prescription

medications. (See generally Gov’t Resp. in Opp’n, Doc. No. 82,
Ex. A.) Finally, it bears mentioning that Defendant did not raise

his medical concerns to the Court at the time of sentencing. And,
the Court was aware of Defendant’s medical conditions (and the
risk factors related to the virus) as it had before it the
Presentence Investigation Report, which revealed his hypertension,
and the Supervised Release Revocation Report, which revealed his
diabetes. The Court nevertheless imposed a term of imprisonment.

In short, Defendant bears the burden of establishing that he
is uniquely positioned to be so adversely affected by COVID-19
that his release is warranted. In consideration of the totality
of Defendant’s circumstances, he has not done so.

Importantly, even if Defendant’s medical condition qualified
him for compassionate release, it remains within the Court’s
discretion to determine whether a sentence reduction is warranted.

United States v. Hamilton, 715 F.3d 328, 337 (11% Cir. 2013). The

 

 
 

 

Case 1:06-cr-00099-DHB-BKE Document 84 Filed 04/13/21 Page 4 of 4

Court must consider the sentencing factors of 18 U.S.C. § 3553(a)
prier to release, See 16 U.S.C. § 3582 (¢) (1) (A). doadetendanr’s
case, these factors weigh against his release in light of the
nature and circumstances of his offense and his criminal history.
Also, Defendant has nearly three years remaining on his sentence;
early termination of his sentence would fail to reflect the
seriousness of the offense, promote respect for the law, provide
just punishment, or afford adequate deterrence. Thus, the Court
will not exercise its discretion to release Defendant under the
compassionate release provision.

Upon the foregoing, Defendant Larry Byrd, Jr.’s motion for
compassionate release (doc. no. 79) is hereby ie

ORDER ENTERED at Augusta, Georgia, this SG! day of April,

2021.

  

UNITED Sra DISTRICT JUD

 
